If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    August 26, 2021
               Plaintiff-Appellee,

v                                                                   No. 349461
                                                                    Oakland County Circuit Court
MARVIN ANTOIN AINSWORTH-DAVIS,                                      LC No. 2018-267828-FH

               Defendant-Appellant.


Before: RIORDAN, P.J., and MARKEY and SWARTZLE, JJ.

PER CURIAM.

        Defendant Marvin Antoin Ainsworth-Davis appeals as of right his jury trial convictions of
first-degree home invasion, MCL 750.110(a)(2), and unlawful imprisonment, MCL 750.349.1 He
was sentenced as a fourth habitual offender, MCL 769.12, to serve concurrent terms of 25 years to
60 years for first-degree home invasion, 19 to 60 years for unlawful imprisonment, and lesser terms
for the two remaining convictions. On appeal, defendant argues that the trial court erred when it
admitted consciousness of guilt evidence despite the evidence having an unfair danger of prejudice
which substantially outweighed any probative value under MRE 403. Alternatively, defendant
argues that there was insufficient evidence to support the verdict of first-degree home invasion,
where the complainant gave contradictory testimony regarding whether she provided defendant
with a key to her home. We disagree and affirm.

                                 I. FACTS AND PROCEDINGS

        This case arises out of a November 29, 2017 incident between defendant and his ex-
girlfriend, C.C. C.C. testified that on November 29, 2017, she lived in Farmington Hills.
Defendant was an ex-boyfriend whom she had known since July 2016.



1
 Defendant also was convicted of aggravated assault (domestic violence), MCL 750.81(a)(2), and
assault and battery, MCL 750.81, but expressly limits his appeal to the convictions of first-degree
home invasion and unlawful imprisonment.


                                               -1-
        C.C. testified that on several occasions, she would break up with defendant, but he would
be “just persistent on trying to get me back to date him again.” When she would break up with
him, defendant would call, text, and “want another chance.” C.C. acknowledged that she resumed
dating him on several occasions after breaking up with him. However, C.C. testified that she broke
up with defendant on November 17, 2019, a couple of weeks before the incident on November 29,
2017, and that the two remained broken up through that date.

        C.C. was asked to recall her day on November 29, 2017, and she testified that she returned
to her home after lunch at about 1:30 or 2:00 p.m. She parked her car on the side of her home and
entered through the side door. C.C. testified that when she walked in her side door, she noticed a
coat on the ground and bent down to pick it up. As she did this, she heard fast footsteps coming
towards her and felt herself being grabbed by defendant. C.C. explained that defendant grabbed
her by the neck with both hands and tried to restrain her from fighting or yelling. Defendant told
her multiple times to “shut up” and eventually punched C.C. in the face, causing her eye to instantly
swell. Defendant then slammed the side door shut and forced C.C. to sit down in her kitchen so
that he could tie her up.

        Defendant then asked to go through C.C.’s phone to see if she had texts from other men.
After defendant demanded it, C.C. unlocked her phone and gave it to defendant. When he saw
that she had been talking with other men, defendant smacked her, choked her, pulled her hair, and
taped her up again with her hands behind her back. Defendant eventually stopped choking C.C.
and she was able to breathe again.

        C.C. testified that later in the night, defendant attempted to initiate sex, but she told him
that she was not feeling well, that her head hurt, and that she did not feel like having sex but would
try. After defendant indicated that sex might calm him down, C.C. decided to have sex with him.
Defendant eventually became intoxicated and fell asleep. C.C. was exhausted and eventually fell
asleep as well.

        C.C. woke up before defendant early in the morning, snuck out of the home, and drove
directly to the Farmington Hills Police Station. After she told police officers what happened, she
was taken to Beaumont Hospital and diagnosed with an orbital fracture on her face.

        C.C. was interviewed by Farmington Hills Police Detective Joe Mertes. At trial, Detective
Mertes testified that he asked C.C. if defendant had permission to be in her home, and she indicated
that he did not and denied ever giving him a key. C.C. did not tell Detective Mertes that she and
defendant continued speaking after breaking up.

        Defendant was interviewed by Farmington Hills Police Detective Scott Rzeppa in the
emergency room at Botsford Hospital. Detective Rzeppa testified that defendant acknowledged
during the interview that at the time of the incident in question, the two were not dating. Moreover,
defendant said that C.C. had given him a key to her home a while back when he had done some
work inside. He said that C.C. had never asked him to return the key. Defendant indicated that he
did not think that he had permission to be in C.C.’s home and that if she had known he was there,
it probably would have resulted in an argument.




                                                 -2-
       C.C. maintained that she had never given defendant a key and that defendant did not have
permission to be in her home after the two had broken up on November 17, 2017. She also texted
him asking for the key’s return, if he had one.

        After defendant was arrested, he started contacting C.C. by phone and asked her not to
write a statement against him. He contacted her many more times about not prosecuting him, and
the calls continued throughout the year. Defendant also had other inmates, his parents, and his
aunt call C.C. In this regard, Farmington Hills Detective Nathan Jordan testified that he listened
to approximately 78 phone calls made by defendant from the Oakland County Jail. He explained
that “55 of them involved the Defendant contacting the victim directly or speaking to his mother
or his father, and either asking the victim directly to not come to trial and not to testify against
him, or asking his mother and father to intercede on his behalf, contact the victim and ask her not
to come to trial.” The prosecution then played incriminating excerpts of several of the phone calls
for the jury.2

        The evidence that defendant attempted to prevent C.C. from appearing in court was
considered before trial. The prosecution moved in limine to admit these phone calls against
defendant as “consciousness of guilt.” At the motion hearing, the prosecution identified seven or
eight phone calls that it wanted to use at trial to be offered as evidence of consciousness of guilt.
The trial court admitted the evidence and ruled as follows:




2
 Most of the phone calls are between defendant and C.C. and somehow involve defendant asking
C.C. for a “pass” or otherwise saying that she should stop pursuing the charges, but one
conversation between defendant and an unidentified adult male is particularly incriminating:
              Defendant: There’s three motherfucking charges bro. That wasn’t even
       that. Only thing I’m, like I don’t wanna do too much talking on this bitch-ass
       phone. Only thing I did was domestic violence, that’s the only thing I’m guilty of,
       whooping her mother-fucking ass. All-

                                                ***

               Defendant: I-, I honest to God I ain’t do shit I beat her ass that was it. I beat
       her ass I beat the fuck out of her. I ain’t beat the fuck out of her bad. I prob hit her
       one time her shit swolled up. Then I grabbed her around her neck that was it.

                                                ***

                Defendant: I don’t know man. I . . . she ain’t that type of bitch for real she
       just like shook up behind that shit. She really ain’t that type of bitch man but, shit
       nigger you could call and offer her to send her and her kids on a motherfucking
       Disney Cruise or something. Gotta get her the fuck out the way.




                                                 -3-
               So, having -- I have had taken [sic] the opportunity to review the pleadings
       in this matter and now hear your oral arguments. And I do believe that the
       prosecutor is entitled to introduce the phone calls on the theory of consciousness of
       guilt. And while they are prejudicial, they are clearly not more prejudicial than
       probative as to these issues.

               It’s a monumental effort that Mr. Ainsworth went through over the course
       of the last year or so to not get this witness to testify; phone calls to the witness,
       phone calls to family members, getting his mother to go over to the house and look
       in the windows. I mean, it was above and beyond, quite frankly, any case I’ve ever
       seen before. And under those circumstances, I will give you a preliminary ruling
       on the -- on the forfeiture by wrongdoing. If there was ever a case where it would
       be appropriate, it would be this one.

              And if he has managed, over the course of the last year, to intimidate this
       witness to the point that she refuses to come in and testify on Monday, then I will
       allow her statements to the police to be brought in.

        As discussed, the jury found defendant guilty of first-degree home invasion, unlawful
imprisonment, and aggravated assault. It also found defendant guilty of the lesser offense of
assault and battery with regard to an assault by strangulation charge. Defendant now appeals.

                                         II. DISCUSSION

                                A. CONSCIOUSNESS OF GUILT

        Defendant argues that the trial court erred when it admitted the phone calls as evidence of
consciousness of guilt. We disagree. “The decision whether evidence is admissible is within the
trial court’s discretion and should only be reversed where there is a clear abuse of discretion.”
People v Starr, 457 Mich 490, 494; 577 NW2d 673 (1998).

        This Court has repeatedly held that when a defendant attempts to dissuade a witness from
testifying, his actions are both relevant and admissible to demonstrate a consciousness of guilt. In
People v Hooper, 50 Mich App 186; 212 NW2d 786 (1973),3 this Court considered the admission
of testimony by the complaining witness that the defendant had asked the witness to drop the
charges, or alternatively, to lie at trial. Id. at 198-199. On appeal, the defendant argued that this
testimony put before the jury evidence of two additional offenses. Id. This Court agreed, but
upheld the admission of the evidence as proper, citing the grounds for its admissibility found in 2
Wigmore, Evidence (3d ed), § 278, p 120:




3
   While published opinions of this Court decided before November 1, 1990, are not
binding, MCR 7.215(J)(1), “they are nevertheless precedential, MCR 7.215(C)(2), and they are
thus afforded significantly more deference than would be given to unpublished cases.” People v
Spaulding, 332 Mich App 638, 657 n 5; 957 NW2d 843 (2020).


                                                -4-
         It has always been understood–the inference, indeed, is one of the simplest in
         human experience–that a party’s Falsehood or Other fraud in the preparation and
         presentation of his cause, his fabrication or suppression of evidence by bribery or
         spoliation, and all similar conduct, is receivable against him as an indication of his
         consciousness that his case is a weak or unfounded one; and from that
         consciousness may be inferred the fact itself of the cause’s lack of truth and merit.

        In determining that the testimony was proper evidence for the jury to consider, Hooper also
noted a prior ruling in People v Casper, 25 Mich App 1, 7; 180 NW2d 906 (1970), which stated:
“Michigan authority appears uniform in holding that actions by the defendant such as flight to
avoid lawful arrest, procuring perjured testimony and attempts to destroy evidence, while possible
as consistent with innocence as with guilt, may be considered by the jury as evidence of guilt.”
See also People v Kowalski, 489 Mich 488, 509 n 37; 803 NW2d 200 (2011) (observing that
attempts to conceal evidence are admissible to show consciousness of guilt); People v Schaw, 288
Mich App 231, 237; 791 NW2d 743 (2010) (“Evidence that a defendant made efforts to influence
an adverse witness is relevant if it shows consciousness of guilt.”); People v Kelly, 231 Mich App
627, 640; 588 NW2d 480 (1998) (“Evidence of a defendant’s threat against a witness is generally
admissible as conduct that can demonstrate consciousness of guilt.”).

        In this case, the evidence that defendant repeatedly tried to persuade C.C. to refuse to testify
or otherwise abandon the criminal charges against him was highly relevant to show his
consciousness of guilt with regard to the events in question. That is, the evidence tended to show
that defendant was aware that he had committed serious criminal conduct and that he would
accordingly be in danger of imprisonment if C.C. continued to reiterate her story. The evidence
plainly fits within the rule articulated in cases such as Hooper and Casper that attempts to suppress
unfavorable witness testimony are relevant and admissible to show consciousness of guilt. See
MRE 401; MRE 402.

        Defendant attempts to distance the facts of his situation from these prior cases by arguing
that such cases typically involve a single charge where the danger of confusion for the jury was
non-existent. According to defendant, in a case with multiple charges and an even greater number
of elements, the “guilt” cannot be assigned to a particular element or charge. Defendant
characterizes this as an ambiguous cloud of insinuation that serves no purpose but to prejudice the
jury, thus violating MRE 403.4 Defendant reasons the consciousness of guilt evidence in this case
does not make it more or less likely that he entered the home without permission. Rather, the
evidence merely suggests that defendant knew that he did something wrong, which was assaulting
C.C.




4
    MRE 403 provides as follows:
                Although relevant, evidence may be excluded if its probative value is
         substantially outweighed by the danger of unfair prejudice, confusion of the issues,
         or misleading the jury, or by considerations of undue delay, waste of time, or
         needless presentation of cumulative evidence.



                                                  -5-
        We are aware of no case in which consciousness of guilt evidence was properly excluded
merely because the defendant was charged with multiple offenses with dissimilar elements.
Defendant suggests that because there was potential contradictory evidence regarding whether he
had been given a key to the home, the consciousness of guilt evidence could be used to unfairly
persuade the jury to find him guilty and should therefore be barred. But defendant himself admits
that this consciousness of guilt evidence shows that he knows that he did something wrong.
Defendant’s argument that because he admits to assaulting C.C., the consciousness of guilt
evidence should only be applied to those charges he admits to, as opposed to the more serious
charges he contests, lacks any merit.

        In the present case, defendant appeared to know that the evidence against him was
overwhelming and believed that his only way to escape liability would be to convince C.C. to
recant her statements to the police and fail to appear for trial. Defendant violated no-contact orders
and repeatedly harassed C.C. directly and through relatives and friends. Accordingly, the trial
court did not abuse its discretion by admitting the consciousness of guilt evidence despite the
presence of multiple charges against defendant.

                             B. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that there was insufficient evidence to support the verdict for first-degree
home invasion because C.C. lacked credibility as a witness on the home-invasion charge after
repeatedly downplaying her relationship with defendant in interviews with the police and giving
contradictory testimony on whether she gave defendant a key to her home. We disagree.

         A challenge to the sufficiency of the evidence to support a conviction may be raised for the
first time on appeal. People v Patterson, 428 Mich 502, 514-515; 410 NW2d 733 (1987). “In
sufficiency of the evidence claims, this Court reviews the evidence in the light most favorable to
the prosecutor and determines whether a rational trier of fact could find that the essential elements
of the crime were proven beyond a reasonable doubt.” People v McKinney, 258 Mich App 157,
165; 670 NW2d 254 (2003). This Court “will not interfere with the jury’s role of determining the
weight of the evidence or the credibility of the witness.” Id. “Circumstantial evidence and
reasonable inferences arising from that evidence can constitute satisfactory proof of the elements
of a crime.” Id. (cleaned up).

        First-degree home invasion has “alternative elements” and thus, it “can be committed in
several different ways.” People v Wilder, 485 Mich 35, 43; 780 NW2d 265 (2010). To establish
first-degree home invasion, the prosecution must show that the defendant (1) “breaks and enters a
dwelling” or “enters a dwelling without permission”; (2) “intends when entering to commit a
felony, larceny, or assault in the dwelling” or “at any time while entering, present in, or exiting the
dwelling commits a felony, larceny, or assault”; and (3) “is armed with a dangerous weapon” or
“[a]nother person is lawfully present in the dwelling.” Id. See also MCL 750.110a(2). Defendant




                                                 -6-
challenges only the first element, arguing that the prosecution failed to prove beyond a reasonable
doubt that he did not have lawful access to the home.5

       C.C. testified multiple times that defendant did not have permission to enter her home on
November 29, 2017. This alone was sufficient to prove the first element of first-degree home
invasion beyond a reasonable doubt, where defendant did not otherwise have a legal right to enter
her home without her permission. Even if C.C. had given defendant a key months earlier, there is
no evidence that he had implicit or explicit permission to use it on November 29, 2017, after C.C.
broke up with him a couple of weeks earlier. To the contrary, the text messages C.C. sent to
defendant insinuating that she had previously given him a key showed that she wanted her key
back, as they said, “I want my key” and “Bring me my key.” Thus, the mere fact that defendant
may have had a key on the day in question does not show that he had permission to enter her home
on November 29, 2017.

        Defendant’s argument challenging the veracity of C.C.’s testimony that he lacked
permission to enter the home goes to the credibility of the witness and the weight of the evidence.
The determination of witness credibility is the function of the jury and not of this Court. People v
Wolfe, 440 Mich 508, 514-516; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992); People
v McFall, 224 Mich App 403, 412; 569 NW2d 828 (1997). Questioning her credibility does not
establish a basis for reversal.

       The evidence presented in this case, when viewed in the light most favorable to the
prosecution, was sufficient to allow a rational jury to find beyond a reasonable doubt that defendant
unlawfully invaded C.C.’s home on November 29, 2017 and was therefore guilty of first-degree
home invasion.

                                        III. CONCLUSION

       The trial court did not abuse its discretion by admitting the consciousness of guilt evidence
against the defendant, and there was sufficient evidence for a rational jury to find beyond a
reasonable doubt that defendant was guilty of first-degree home invasion. Accordingly, we affirm.

                                                              /s/ Michael J. Riordan
                                                              /s/ Jane E. Markey
                                                              /s/ Brock A. Swartzle




5
 Defendant does not dispute that he assaulted C.C. when she was lawfully present in her home,
which satisfies the second and third elements of first-degree home invasion.


                                                -7-